— Kane, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Montgomery County) to review a determination of respondent which discharged petitioner from his employment.
The facts underlying this case are detailed in this court’s prior decision in the matter (128 AD2d 929). In the prior decision, we withheld determination and remitted the matter to Supreme Court for a trial of the factual issue of whether the Board of Education approved the decision of respondent’s superintendent to terminate petitioner’s employment. After conducting a trial on this issue, Supreme Court determined that the Board of Education fully reviewed the matter of petitioner’s termination. The record supports this determination and, accordingly, we reject petitioner’s argument that the decision to terminate his services was illegal since it was never referred to the Board of Education for its approval.
A review of the record reveals that respondent’s resolution of the credibility issue presented is supported by substantial evidence (see, Matter of Silberfarb v Board of Coop. Educ. Seros., 60 NY2d 979, 981; Matter of Smith v Board of Educ., 125 AD2d 813). Additionally, in our opinion, the sanction of dismissal is not so disproportionate to the offense as to be shocking to one’s sense of fairness. It is not shocking for public school officials to terminate the services of an employee following an incident of violence (cf., Matter of Smith v Board of Educ., supra). We have reviewed petitioner’s remaining contentions and find them to be without merit. The determination should therefore be confirmed.
*873Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Yesawich, Jr., JJ., concur.